Title: Thomas Law to Thomas Jefferson, 12 July 1814
From: Law, Thomas
To: Jefferson, Thomas


          Dear Sir—  Philadelphia July 12. 1814.
          I was highly gratified by your favor of the 13th Ulto from Poplar Grove. Laudari a laudato is a real satisfaction—your observations comprise in a small compass all that has been written on the important
			 subject: the remark that selfishness is the impulse of the individual & that moral feelings are excited by another or more, simplifies all that I have endeavored to prove—few have read my Pamphlet
			 & of the few, I fear that one or two bigots under prejudices have
			 deem’d it to contain irreligious doctrines—I met the other day with a novel of Holcrofts “Bryan Perdue” in which there is an excellent short Sermon on Truth, in which the preacher says “matters of fact alone meaning thereby those things which are common & subject to the examination of the senses, are the only things that can be called
			 truths, as known to man—Concerning higher truths, which doubtless are, but which it is impossible that he should know what they are, if he saith that he hath knowledge thereof, he doth utterly shame himself, for he speaketh that which is wickedly false. Yea this falsehood,
			 has in it the root & wickedness of hell, for it hath at all times & among all nations, engendered the worst passions, hatred revenge, yea, & it spreadeth fire sword & universal
			 destruction. &ca” You recommend Lord Kaimes, I have taken a very pointed extract from him in my first Essay, to illustrate my position—Bonapartes fate I predicted in my lines “But soon the pigmys hurl’d  &ca” in my note explanatory of a verse in the Chapter on politicks or rather on the
			 Constitution of the U.S—Robespeierre & Bonaparte are the Scylla & Charybdis for Jacobinic & Despotic power to avoid—both of them governed by fear—affection gratitude & all the feelings which attach the multitude to a ruler were despised or not heeded—Thank
			 Heaven all this slaughter & devastation has not been in vain. The Spaniards & the French have benefited; the Potentates of Europe have received awful lessons, & different nations have become better acquainted with each other—My own Country alas, is the only one which will not benefit—Russia has obtained too much territory, my countrymen will become  jealous—The intercourse with Asia will be opened by Cabul Cashmere &ca—tofrom the Caspias Sea—at Lahore the Seiks are all Deists & have made many proselytes amongst the Hindoos—the perturbed spirits of Europe now unoccupied will carry new lights Easterly & set fire to combustible materials, sixty million can only be kept in subjection by 20,000 during ignorance. During the last short peace
			 with France, the British spent more than 12 Mn stg  abroad—cheapness of living, the loco motive spirit, & the gratification of curiosity caused so much emigration—I perceive that already 10,000 passports have been given—the taxes press
			 so heavy on all classes, & such a field is opened abroad for men of genius & industry, that not only income is spent abroad but much of the capital transferred—
          This Govt has been embarrassed for want of a good financial System, I have one which would have saved millions & which would have kept the 6 ⅌Cts about par, but I did not perceive a disposition to receive it as I wished—it is my opus maximum—if I did not feel an aversion to intrude, I would avail myself of your former polite invitation  it to your perusal at Monticello— Octor Finance call’d by Mr C. Ingersoll the modern Elusisirian Elusinian mistery would appear an A.B.C study when the principles were seen—My memorial on the records of Congress two Years ago for a national bank to discount at 5 ⅌Ct unfolds some of the advantages of low interest—
          I am going to the Yellow Springs. with much esteem regard & respect
           I remainT Law—
        